Title: From John Adams to Edmund Jenings, 5 July 1780
From: Adams, John
To: Jenings, Edmund


     
      Dr. sir
      
       June i.e. July 5. 1780
       
      
     
     In the 116 page of the inclosed Mercury, you will find the Strictures upon Lord G. Germaines nonsense. I dont see them in the English Papers. I suppose no Printer dares insert them. But I Swore they shall be seen, and therefore I beg you to get them inserted in the Leyden or Amsterdam or the Hague Gazette or all three. If it cant be done without pay let them be paid. I will repay in a moment. If these appear, I will send those upon Conways, which have been also printed in the Mercury.
     I care more about the sentiments of the rest of Europe, than the English.
    